DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 9/27/2021. 
Claims 1-12 are pending.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Radzikowski et al. US 20180241617 (hereinafter Radzikowski).

Per Claim 1:
Radzikowski teaches A method to perform distributed upgrade of a component of a data plane, a control plane, or a management plane in a virtualized computing environment including one or more components (Radzikowski, [0004], In cloud computing facilities, individual servers can provide computing services to multiple users or "tenants" by utilizing virtualization of processing, network, storage, or other suitable types of physical resources. For example, a server can execute suitable instructions on top of an operating system to provide a hypervisor for managing multiple virtual machines. Each virtual machine can serve the same or a distinct tenant to execute tenant software applications to provide desired computing services. [0005], Resources in cloud computing facilities can involve one-time, periodic, or occasional upgrades in software, firmware, device drivers, etc. For example, software upgrades for operating systems, hypervisors, or device drivers may be desired when new versions are released. In another example, firmware on network routers, switches, firewalls, power distribution units, or other components may be upgraded to correct software bugs, improve device performance, or introduce new functionalities. [0006], For example, when a new version of a hypervisor is released, a server having an old version … As such, immediately upgrading the hypervisor on the server… [0023], As used herein, a "cloud computing system" generally refers to an interconnected computer network having a plurality of network devices that interconnect a plurality of servers or hosts to one another or to external networks (e.g., the Internet). ...  A "host" generally refers to a computing device configured to implement, for instance, one or more virtual machines or other suitable virtualized components. For example, a host , comprising:
collecting information associated with all the one or more components (Radzikowski, [0029], an upgrade controller can collect and publish a list of upgrades to a tenant service (referred to as the "upgrade service herein") associated with a tenant. The list of upgrades can include software or firmware upgrades to various servers or other resources supporting cloud services provided to the tenant); 
preparing a upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with a first manager of the management plane and the second set of tasks is associated with a second manager of the management plane (Radzikowski, [0035] FIGS. 2A-2C are schematic block diagrams showing hardware/software modules of certain components of the cloud computing environment of FIG. 1 during upgrade operations when the hosts serve a single tenant in accordance with embodiments of the present technology. In FIGS. 2A-2C, only certain components of the underlay network 108 of FIG. 1 are shown for clarity. Also, in FIGS. 2A-2C and in other Figures herein, individual software components, objects, classes, modules, and routines may be a computer program, procedure, or process … [0036], Components within a system may take different forms within the system. As one example, a system comprising a first component, a second component, and a third component. The foregoing components can, without limitation, encompass a system that has the first component being a property in source code, the second component being a binary compiled library, and the third component being a thread 

and
distributing the first set of tasks to a first upgrade coordinator of the first manager and the second set of tasks to a second upgrade coordinator of the second manager (Radzikowski, [0011], When a server or other components support multiple tenants, the upgrade controller can be configured to generate, modify, or otherwise establish the upgrade workflow based on inputs from multiple tenants. In one example, the upgrade controller can decide to upgrade a server immediately when a majority of tenants prefer to upgrade the server immediately. In another example, the upgrade controller can decide to upgrade the server when all tenants prefer to upgrade the server immediately. [0046], The upgrade service 143 can be configured to provide input from the tenant site 143 to available upgrades applicable to one or more components of the first and second hosts 106a and 106b. In the illustrated embodiment 

Per Claim 2:
The rejection of claim 1 is incorporated, further Radzikowski teaches concurrently carrying out the first set of tasks with the first upgrade coordinator and the second set of tasks with the second upgrade coordinator to upgrade the one or more components of the data plane, the control plane, or the management plane (Radzikowski, [0011], When a server or other components support multiple tenants, the upgrade controller can be configured to generate, modify, or 

Per Claim 3:
The rejection of claim 1 is incorporated, further Radzikowski teaches wherein the upgrade plan is accessed by the first manager and the second manager via a Representational State Transfer (REST} new Application Programming interface (API) channel (Radzikowski, [0027], the term "platform controller" generally refers to a cloud controller configured to facilitate allocation, instantiation, migration, monitoring, applying upgrades, or otherwise manage operations related to components of a cloud computing system in providing cloud services. … In certain embodiments, a platform controller can be configured to offer representational state transfer ("REST") Application Programming Interfaces ("APIs") for working with associated cloud facilities such as hosts or network devices. In other embodiments, a platform controller can also be configured to offer a web service or other suitable types of interface for working with associated cloud facilities).

Per Claim 4:
recording status of the first set of tasks and the second set of tasks being carried out in a distributed database accessible by the first manager and the second manager (Radzikowski, [0058], The input component 160 can be configured to receive available upgrades 170, upgrade preferences 152, and upgrade status 156. In certain embodiments, the input component 160 can include query modules configured to query a software depository, a manufacture's software database, or other suitable sources for available upgrades 170. In other embodiments, the available upgrades 170 can be reported to the upgrade controller 126 periodically and received at the input component 160. In one embodiment, the input component 160 can include a network interface module configured to receive the available upgrades 170 as network messages formatted according to TCP/IP or other suitable network protocols. In other embodiments, the input component 160 can also include authentication or other suitable types of modules. The input component 160 can then forward the received available upgrades 170, upgrade preferences 152, and upgrade status 156 to the process component 162 and/or control component 164 for further processing. Also, see [0061]).

Per Claims 5-8:
These are non-transitory computer-readable storage medium versions of the method discussed above (claims 1-4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Radzikowski.

Per Claims 9-12:
These are computer system versions of the method discussed above (claims 1-4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Radzikowski.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicant argued:
Amended claim 1 recites, inter alia, "preparing an upgrade plan including a first set of tasks and a second set of tasks for upgrading the one or more components based on the collected information, wherein the first set of tasks is associated with a first manager of the management plane and the second set of tasks is associated with a second manager of the management plane." It is respectfully submitted that Radzikowskidoes not teach at least these elements. 
Radzikowskidiscloses that an upgrade service can be configured to provide an upgrade controller a set of times and/or sequences according to which components hosting the services of a tenant may be upgraded. See Para. [0029], Lines 14 - 17 of Radzikowski. The upgrade controller can then develop an upgrade workflow in view of the times and/or sequences. See Para. [0029], Lines 21 - 23 of Radzikowski. However, the upgrade workflow in Radzikowski does not include two different set of tasks that are associated with two different managers on the same management plane as required in amended claim 1. Therefore, Radzikowski cannot teach elements of "wherein the first 

Examiner response:
	Examiner disagree applicant’s arguments. Radzikowski teaches the amended limitations in claims 1, 5, and 9 as the first set of tasks is associated with a first manager of the management plane and the second set of tasks is associated with a second manager of the management plane, see Radzikowski, [0038], the first host 106a and the second host 106b can each include a processor 132, a memory 134, and a network interface 136 operatively coupled to one another. [0039], The first host 106a and the second host 106b can individually contain instructions in the memory 134 executable by the processors 132 to cause the individual processors 132 to provide a hypervisor 140 (identified individually as first and second hypervisors 140a and 140b)…For example, as shown in FIG. 2A, the first host 106a can provide a first hypervisor 140a that manages a first tenant site 142a. The second host 106b can provide a second hypervisor 140b that manages a second tenant site 142a'. [0040], The hypervisors 140 are individually shown in FIG. 2A as a software component. However, in other embodiments, the hypervisors 140 can also include firmware and/or hardware components. The tenant sites 142 can each include multiple virtual machines 144 for a particular tenant 101 (FIG. 1). For example, in the illustrated embodiment, the first host 106a and the second host 106b can host the first and second tenant sites 142a and 142a' for a first tenant 101a (FIG. 1). [0041], As shown in FIG. 2A, each virtual machine .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6415317B1 teaches a software system used for transmission of information between multiple users interacting on a distributed computer network such as the Internet. The system comprises a central server computer connected to a plurality of client computers by means of a communication network such as the Internet. The server authoritatively models the state of the virtual environment in which the users interact.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA C DENG/Primary Examiner, Art Unit 2191